 

EXHIBIT 10.1

 

Transfer and Assignment Agreement

 

This Transfer and Assignment Agreement (“Agreement”) is entered into as of
November 9, 2018 (the “Effective Date”), by and between Q2Earth, Inc., a
Delaware Corporation, having its offices located at 420 Royal Palm Way, Palm
Beach, FL 33480 (“Q2E”) and Earth Property Holdings LLC, a Delaware limited
liability company having its offices located at 400 Plasters Ave. NE, Atlanta,
GA 30324 (“Holdco”).

 

Recitals

 

WHEREAS, Q2E has expended considerable time and resources developing significant
opportunities to acquire, manage and grow George B Wittmer Associates Inc., a
Florida corporation (“GWA”), including entering into a definitive Stock Purchase
Agreement (the “GWA Purchase Agreement”) with the sole owner of GWA, as well as
conducting due diligence, funding quality of earnings reports, and reimbursing
GWA for expenses and paying an exclusivity fee deposit to GWA (the “GWA
Payments”);

 

WHEREAS, the parties wish to assign and transfer the GWA Purchase Agreement Q2E
to Holdco, and in return receive Class B Units from Holdco for the value of the
GWA Purchase Agreement and GWA Payments, and a Management Agreement to manage
the operations of Holdco as attached as Exhibit A hereof (the “Management
Agreement”), all subject to the terms and conditions hereof.

 

NOW THEREFORE, for good and valuable consideration, and subject to the terms,
conditions, representations and warranties contained more fully herein, the
parties agree as follows:

 

1. Transfer and Assignment of Q2E Opportunities and Agreements. Q2E hereby
assigns and transfers to Holdco, free and clear of any lien or encumbrance, the
GWA Purchase Agreement and all rights, opportunities and obligations provided in
the GWA Purchase Agreement. Also included in this transfer and assignment are
all of the diligence materials, market studies, financial models, and other work
product developed by Q2E in connection with negotiating, drafting and executing
the GWA Purchase Agreement. Q2E shall have the continuing right to use such work
product in its management of Holdco under the Management Agreement.

 

2. GWA Agreement. Q2E represents and warrants that it has the right to assign
and transfer the GWA Purchase Agreement without consent from GWA. The GWA
Purchase Agreement is in full force and effect; (ii) there exists no defaults
under the GWA Agreement; and (iii) there are no outstanding sums due from Q2E to
the sellers of GWA other than the purchase price and such other payments
specifically provided therein, including a finder’s fee due to Alvin Thomas and
Ross Patten, and which amounts including certain expense reimbursement payments
due to Q2E at closing are set forth in the Closing Statement attached hereto as
Exhibit B. Q2E represents that it has made the GWA Payments in the amounts set
forth in the Closing Statement provided as Exhibit B, and shall provide
supporting documentation to Holdco upon requested.

 

 1 

 

 

3. Consideration for Transfer and Assignment. In consideration for the transfer
and assignment of the GWA Purchase Agreement to Holdco, Holdco shall issue to
Q2E One Hundred Twenty Four Thousand Nine Hundred Ninety-Nine (124,999) Class B
Units of common stock of Holdco (the “Holdco Units”), representing approximately
19.9% of the total equity interests of Holdco outstanding after the investment
by other parties of $4,350,000 in return for Five Hundred Thousand (500,000)
Class A Units. The parties hereby agree that the value of the GWA Purchase
Agreement and other rights related thereto being assigned and transferred in
return for the Class B Units shall have the cost basis value of $50,000,
representing the capitalized exclusivity fee deposit GWA Payment made by Q2E in
furtherance of this transaction.

 

4. Management Agreement. Concurrently with the transfer of the GWA Purchase
Agreement and issuance of the Holdco Units, the parties shall execute the
Management Agreement in the form attached hereto as Exhibit A. The parties agree
that no additional or separate value is assigned to the Management Agreement
other than the value of the services provided by Q2E to Holdco and the payment
of management fees from Holdco to Q2E provided therein.

 

5. Representations and Warranties.

 

5.1 Q2E represents and warrants to Holdco that: (i) Q2E is the sole and
exclusive owner of the GWA Purchase Agreement and all other work product
assigned and transferred hereby, and Q2E has the right to transfer and assign
the GWA Purchase Agreement and other work product without any encumbrance or
consent, (ii) the GWA Purchase Agreement is in full force and effect and has not
been modified, amended or assigned other than pursuant to this Agreement, (iii)
neither Q2E nor any other party to the GWA Purchase Agreement is in default
under any of the terms, covenants or provisions of the GWA Purchase Agreement
and Q2E knows of no event which, but for the passage of time or the giving of
notice or both, would constitute an event of default under the GWA Purchase
Agreement, and (iv) neither Q2E nor any other party to the GWA Purchase
Agreement has commenced any action or given or received any notice for the
purpose of terminating the GWA Purchase Agreement.

 

5.2 Q2E represents and warrants that it is not involved in any suits, litigation
or other claims contesting the validity or ownership of any of the GWA Purchase
Agreement, and knows of no such claims at this time pending or anticipated.

 

5.3 Q2E and Holdco each represent and warrant to the other that it has full
power and authority to enter into this Agreement, and neither the execution nor
delivery of this Agreement, nor the consummation of the transactions
contemplated herein, will constitute a violation or breach of the warranting
party’s constituent documents or violate, conflict with, result in any breach of
any material provisions of or constitute a default under any other contract or
commitment made by it, any law, rule or regulation, or any order, judgment or
decree, applicable to or involving it.

 

5.4 Q2E hereby confirms that the Holdco Units to be received by the Q2E
hereunder will be acquired for investment for Q2E’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that Q2E has no present intention of selling, granting any
participation in, or otherwise distributing the same. By executing this
Agreement, Q2E further represents that it does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Holdco Units. Q2E has not been formed for the specific purpose of acquiring the
Holdco Units.

 

 2 

 

 

5.5 Q2E understands that the Holdco Units have not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of Q2E’s
representations as expressed herein. Q2E understands that the Holdco Units are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, Q2E must hold the Holdco Units indefinitely
unless they are registered with the SEC and qualified by state authorities, or
an exemption from such registration and qualification requirements is available.
Q2E acknowledges that Holdco has no obligation to register or qualify the Holdco
Units for resale. Q2E further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Holdco Units. Q2E is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

5.6 Q2E understands that it is required to sign the Limited Liability Company
Agreement of Holdco in substantially the form attached hereto as Exhibit C, and
to abide by the terms and conditions of all members of the Holdco set forth
therein.

 

6. Miscellaneous

 

6.1 All notices required by this Agreement will be in writing and sent by
certified mail, return receipt requested, by email, by hand or overnight
courier, to the addresses set forth on the initial page, unless either party
will at any time by notice in writing designate a different address. Notice will
be effective three days after the date officially recorded as having been
deposited in the mail or upon receipt by hand delivery or the next day by
overnight courier.

 

6.2 If any term or provision of this Agreement is determined to be illegal or
unenforceable, such term or provision will be deemed stricken or reduced to a
legally enforceable construction, and all other terms and provisions will remain
in full force and effect.

 

6.3 This Agreement represents the entire agreement of the parties replacing any
earlier agreements concerning the same matters.

 

6.4 This Agreement, including its formation, all of the parties’ respective
rights and duties in connection herewith and all disputes that might arise from
or in connection with this Agreement or its subject matter, will be governed by
and construed in accordance with the laws of the State of Delaware.

 

 3 

 

 

This Transfer and Assignment Agreement is signed by the parties’ authorized
representatives on the date first written above.

 

Q2EARTH, INC.   EARTH PROPERTY HOLDINGS LLC           By: /s/ Kevin Bolin   By:
/s/ C. Thomas Paschall Name: Kevin Bolin   Name: C. Thomas Paschall Title:
Chairman & CEO   Title: Authorized Officer

 

 4 

 

 

Exhibit A

Management Agreement

 

(Attached separately)

 

 1 

 

 

Exhibit B

Closing Statement

 



Capital Contribution             Q2Earth  $50,000         Reimbursements        
    Total  $109,020.43         Management Fee             Stub Payment 
$101,783.77 

 

 2 

 



 

Exhibit C

Limited Liability Company Agreement

 

(Attached separately)

 

 3 

 



 

